UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4429



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARCUS MAYHEW CURRY,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00282-WLO)


Submitted:   November 30, 2006            Decided:   January 16, 2007


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Romallus O. Murphy, LAW OFFICE OF ROMALLUS O. MURPHY, Greensboro,
North Carolina, for Appellant.    Kearns Davis, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Marcus Mayhew Curry of drug and firearm

offenses:     maintaining places at 113 Melrose Drive, Apartment A,

and 801 Peeler Street, Apartment A, both in Lexington, North

Carolina, for the purpose of distributing crack cocaine (Counts 1

and 6, respectively), in violation of 21 U.S.C.A. § 856(a)(1), (b)

(West 1999 & Supp. 2006); possession with intent to distribute a

mixture containing a detectable amount of crack cocaine, 91.5 grams

of crack cocaine, and 39.6 grams of crack cocaine (Counts 2, 5, and

8, respectively), and 137.2 grams of cocaine hydrochloride (Count

7), in violation of 21 U.S.C. § 841(a)(1) (2000); possession of a

firearm by a convicted felon (Counts 3 and 9), in violation of 18

U.S.C. § 922(g)(1) (2000); and possession of a firearm during and

in relation to a drug trafficking crime (Counts 4 and 10), in

violation of 18 U.S.C.A. § 924(c)(1) (West 2000 & Supp. 2006).             The

district court sentenced Curry to mandatory life imprisonment after

the Government notified Curry pursuant to 21 U.S.C. § 851 (2000) of

its intent to seek enhanced statutory penalties.

            Curry’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), questioning (1) whether the

evidence was sufficient to convict Curry on Counts 1, 2, and 4, and

(2) whether Curry’s prior conviction for felony possession of

cocaine under North Carolina law qualified as a “felony drug

offense”    under   21   U.S.C.A.   §   802(44)   (West   Supp.   2006),   for


                                    - 2 -
purposes of applying enhanced statutory penalties. Counsel states,

however, that he has found no meritorious grounds for appeal.

Curry has filed a pro se supplemental brief.             We affirm.

             Counsel raises as a potential issue the sufficiency of

the evidence on Counts 1, 2, and 4, based upon the small amount of

crack and cash seized from Curry’s apartment.                 Our review of the

trial transcript convinces us that the evidence was sufficient to

convict.     See United States v. Smith, 451 F.3d 209, 216 (4th Cir.)

(discussing standard of review for denial of motion filed under

Fed. R. Crim. P. 29), cert. denied, 127 S. Ct. 197 (2006); see also

United   States     v.    Snow,   462    F.3d   55,   70-71    (2d   Cir.   2006)

(discussing elements of § 856 offense); United States v. Collins,

412   F.3d   515,   519    (4th   Cir.     2005)   (discussing       elements   of

possession with intent to distribute); United States v. Lomax, 293

F.3d 701, 705 (4th Cir. 2002) (discussion § 924(c) offense).

             Curry also contends on appeal that his North Carolina

conviction for felony possession of cocaine did not qualify as a

felony drug offense for purposes of applying the enhanced statutory

penalties in 21 U.S.C.A. § 841(b) (West 1999 & Supp. 2006).

Counsel correctly concedes, however, that this claim is foreclosed

by our decision in United States v. Harp, 406 F.3d 242, 246 (4th

Cir.), cert. denied, 126 S. Ct. 297 (2005).

             In accordance with Anders, we have reviewed the entire

record for any meritorious issues and have found none.                   We have


                                        - 3 -
carefully reviewed the issues raised in Curry’s pro se supplemental

brief and find them to be without merit.     Accordingly, we affirm

Curry’s convictions and sentence. This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.       If the client

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.    Counsel’s motion must

state that a copy thereof was served on the client.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                           AFFIRMED




                              - 4 -